 


109 HR 4424 IH: To amend title 5, United States Code, to make family members of public safety officers killed in the line of duty eligible for coverage under the Federal employees health benefits program, and for other purposes.
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4424 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Stupak (for himself, Mr. Ramstad, Mrs. McCarthy, Mr. Kennedy of Rhode Island, Mr. Bishop of Georgia, Mr. Pallone, and Mrs. Maloney) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend title 5, United States Code, to make family members of public safety officers killed in the line of duty eligible for coverage under the Federal employees health benefits program, and for other purposes. 
 
 
1.Eligibility for health benefits 
(a)In generalChapter 89 of title 5, United States Code, is amended by adding at the end the following: 
 
8915.Coverage for survivors of public safety officers killed in the line of duty 
(a)For purposes of this section— 
(1)the term qualified individual means an individual who, as of the date on which such individual first submits an application for health benefits coverage under this section, is a member of the family of a public safety officer killed in the line of duty; 
(2)the term member of the family has the meaning such term would have under paragraph (5) of section 8901 if each reference in such paragraph to an employee or annuitant were treated as a reference to a public safety officer killed in the line of duty; and 
(3)the term public safety officer killed in the line of duty means a public safety officer (as defined by section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968) who died as the direct and proximate result of a personal injury sustained in the line of duty (as determined under section 1201 of such Act). 
(b)Under regulations prescribed by the Office of Personnel Management, a qualified individual may enroll in an approved health benefits plan described by section 8903 or 8903a as an individual or for self and family. 
(c)The regulations shall specify the terms and conditions of coverage under this section, which shall, to the extent practicable, be consistent with those applicable in the case of an individual having continued enrollment as a family member under section 8905(b)(2). 
(d)An application for health benefits coverage under this section shall be submitted at such time, in such manner, and together with such information or evidence of eligibility for coverage as the Office may by regulation require. 
(e) 
(1)Notwithstanding any other provision of this chapter— 
(A)the amount necessary to pay the total enrollment charge for an individual who is enrolled in a health benefits plan under this section shall be paid by such individual and the Government in the same proportions as would apply in the case of an annuitant— 
(i)with the individual contribution to be paid currently into the Employees Health Benefits Fund under arrangements satisfactory to the Office; and 
(ii)with the Government contribution to be made from annual appropriations which are authorized to be made for that purpose and which may be made available until expended;  
(B)an individual may not enroll or remain enrolled in a health benefits plan under this section, by virtue of being the widow or widower of a public safety officer killed in the line of duty, if such individual remarries; and 
(C)an individual whose enrollment under this section is terminated, whether voluntarily or involuntarily, shall be barred from subsequently reenrolling under this section. 
(2)The Office may, in its sole discretion, waive the provisions of subparagraph (B) or (C) of paragraph (1) if the Office determines that, due to exceptional circumstances, it would be against equity and good conscience not to allow such individual to enroll, remain enrolled, or to reenroll (as the case may be). 
(f)The regulations prescribed by the Office to carry out this section shall include, in the case of an individual who obtains coverage under this section but who (even if this section had never been enacted) would otherwise have been eligible for health benefits under this chapter, provisions to ensure that the rights afforded to such individual under this chapter are not adversely affected as a result of the enactment of this section. 
(g)The Bureau of Justice Assistance of the Department of Justice shall keep such records, make such certifications, and furnish the Office such information and reports as may be necessary to enable the Office to carry out its functions under this section. . 
(b)Conforming amendmentThe table of sections for chapter 89 of title 5, United States Code, is amended by adding at the end the following: 
 
 
8915. Coverage for survivors of public safety officers killed in the line of duty. 
(c)Effective dateThe amendments made by this section shall apply with respect to coverage in contract years beginning not less than 6 months after the date of the enactment of this Act. 
 
